Wells, J.
The writ having been amended by consent of all parties, the defect of want of jurisdiction over the persons of the trustees was cured. The right to object to the validity of the proceedings on that ground was a personal right, which they might waive, and had waived, before the motion was filed upon which they were discharged. The court below did not dismiss the writ, as to them, for defect in form of process; but discharged them as trustees; upon the ground, as we must suppose, that there was no valid attachment of the funds in their hands. This we think was error.
Without determining what would be the result if it should appear, upon the answers of the trustees, that their situation had been changed as to their liabilities, by occurrences between the time of the service of the defective process and the amendment, we are of opinion that neither they nor the defendant can, in this mode, after consenting to the amendment, take advantage of the original defect as invalidating the effect of the process for any purpose.
The judgment of the Superior Court, discharging the trustees, is therefore reversed, and they are to be required to answer.